Citation Nr: 1213463	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  00-19 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, and from February 2003 to September 2004.

This matter came to the Board of Veterans' Appeals (Board) from a September 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a back disability as not well grounded.  The Veteran timely appealed.

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which eliminated the well grounded requirement, and provided for the re-adjudication of claims denied as not well grounded between July 1999 and November 2000.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000). 

In July 2003, the Veteran testified at a hearing before the undersigned in Washington, D.C.  In July 2004, June 2009, and October 2010, this matter was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that her claimed low back disability is due to active service; and/or, due to her service-connected bilateral knee disabilities.  In a March 2012 submission, the Veteran's representative asserted that her claimed low back disability could be due to her service-connected posttraumatic stress disorder (PTSD), rated 70 percent disabling.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran's representative cited to an article prepared by Matthew Tull, Ph.D., that "people with PTSD are more likely to experience a number of physical health problems" to include arthritis and pain.  In light of such treatise material, an opinion should be obtained as to whether the Veteran's claimed back disability is due to or aggravated by her PTSD.  

As noted, in July 2003, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington D.C.  Such hearing is customarily referred to as a Central Office hearing.  In a January 2012 submission, the Veteran requested another hearing before the Board.  The Veteran, however, did not clarify whether she desired a Central Office hearing; a videoconference hearing at the Huntington RO; or, an in-person hearing at the Huntington RO, customarily referred to as a Travel Board hearing.  The Veteran should be contacted to determine the type of Board hearing she desires.  Should the Veteran request a videoconference or Travel Board hearing, the RO should schedule such hearing.  Should the Veteran request a Central Office hearing, the Veteran's claims folder should be returned to the Board for scheduling, upon completion of the development ordered hereinabove.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain whether her diagnosed low back disability is etiologically related to service-connected PTSD or aggravated by service-connected knee disability.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is any back disability, to include degenerative disc disease of the lumbar spine, at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's service-connected PTSD?  

b)  Has any back disability, to include degenerative disc disease of the lumbar spine, at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in severity due to service-connected PTSD, and if so, what measurable degree of back disability, is due to service-connected PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  Contact the Veteran and request that she clarify whether she desires a Central Office Board hearing in Washington D.C., or a Travel Board hearing or videoconference Board hearing at the Huntington RO.

3.  Should the Veteran desire a Travel Board hearing, or a videoconference Board hearing at the Huntington RO, such hearing should be scheduled by the RO accordingly.

4.  Should the Veteran desire a Central Office Board hearing in Washington D.C., the Veteran's claims folder should be returned to the Board for appropriate scheduling.

5.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to service connection for low back disability, to include as due to service-connected PTSD, pursuant to § 3.310.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

